DETAILED ACTION
In response to remarks filed on 3 January 2022
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3 January 2022 has been entered.
Status of Claims
Claims 1-8 and 10-12 are pending;
Claims 1 and 7 are currently amended;
Claims 2-6, 8 and 10-22 were previously presented;
Claim 9 is cancelled;
Claims 1-8 and 10-12 are rejected herein.
Response to Arguments
Applicant’s arguments filed on 3 January 2022 have been fully considered and they are moot since the examiner has changed the 102 rejection to a 103 single reference rejection using the disclosure in Faulkner. Examiner suggest starting to narrow down the claims to rock bolts as currently the only mention rock bolts with intended use language which might read on unrelated apparatuses.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Faulkner et al (U.S. Patent Application Publication No. 2018/0066519) alone.
Claim 1, Faulkner discloses a method for ensuring the quality of a multi-component mixture comprising at last two components, in a system for rock reinforcement; wherein the system comprises a first and a second channel (#12, #14), for a respective first and second component intended for injection in a rock hole, wherein the respective channel comprises a pump (#24,  #26) and a container (Paragraph 0066, “respective reservoirs”) intended for the respective component, wherein the method comprising:
Pumping (#24, #26), for the injection in a rock hole, of the respective component from the respective container (Paragraph 0066, “respective reservoirs”) through the respective channel (#12, #14).
Faulkner does not explicitly disclose continuously comparing the flow of the first component in the first channel with the flow of the second component in the second channel, maintaining a pre-defined volume ratio between the first component and the second component by controlling the pumps individually, based on the comparison of the flows and in such a way that a deviation from the pre-defined volume ratio is below a pre-defined first threshold. However, Faulker discloses in paragraph 0074 that the pumps are controlled to achieve a desired volumetric ratio. Paragraph 0066 discloses that the flow is calibrated to achieve the desired ratio. Therefore, one of ordinary skill in the art at the time of the effective filing date of the invention would continuously compare the flow of the first component in the first channel with the flow of the second component in the second channel, and maintain a pre-defined volume ratio between the first component and the second component by controlling the pumps individually, based on the comparison of the flows and in such a way that a deviation from the pre-defined volume ratio is below a pre-defined first threshold in order to ensure the desired volumetric ratio. At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to compare the flow of the first component in the first channel with the flow of the second component in the second channel, and maintain a pre-defined volume ratio between the first component and the second component by controlling the pumps individually, based on the comparison of the flows and in such a way that a deviation from the pre-defined volume ratio is below a pre-defined first threshold with the motivation of ensuring a desired volumetric ratio.
Claim 2, Faulkner discloses the invention of Claim 1 (Refer to Claim 1 discussion). Faulkner also discloses wherein the step of controlling the pumps further comprising also controlling the pumps according to a set-point of the flow of the components, wherein the method further comprising monitoring of a parameter related to the operation of the respective pump, adjusting the set-point of the flow when at least one of the monitored parameters coincides with a pre-determined second threshold (Paragraph 0066, 0079, 0080, 0086, 0092).
As to Claim 3, Faulkner discloses the invention of Claim 1 (Refer to Claim 1 discussion). Faulkner also discloses wherein the method further comprising, when pumping said first and second component from the respective container replacing the volume of the components which have been pumped out of the respective containers with dry air (Paragraph 0066, 0079, 0080, 0086, 0092).
As to Claim 4, Faulkner discloses the invention of Claim 1 (Refer to Claim 1 discussion). Faulkner also discloses wherein the method further comprising continuously monitoring the pressure in the respective channels (Paragraph 0066, 0079, 0080, 0086, 0092).
As to Claim 5, Faulkner discloses the invention of Claim 4 (Refer to Claim 4 discussion). Faulkner also discloses wherein the method further comprising detecting of a first fault in the system if the pressure which is measured in any of the channels exceeds a pre-determined third threshold (Paragraph 0066, 0074, 0079, 0080, 0086, 0092).
As to Claim 6, Faulkner discloses the invention of Claim 4 (Refer to Claim 4 discussion). Faulkner also discloses wherein the method further comprising detecting of a second fault in the system if the pressure which is measured in any of the channels during a pre-determined time interval increases above a predetermined fourth threshold at the same time as the measured flow in the same channel is essentially constant or is decreasing. (Paragraph 0066, 0074, 0079, 0080, 0086, 0092).
Claims 7, 8 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Faulkner et al (U.S. Patent Application Publication No. 2018/0066519) in view of Berg et al (U.S. Patent Application Publication No. 2012/0048009).
As to Claim 7, Faulkner discloses a system for ensuring the quality of a multi-component mixture comprising at least two components for use in rock reinforcement, wherein the system comprises a first and a second channel (#12, #14) for a respective first and second component intended for injection 
However, Faulkner is silent wherein the system further comprises a flow meter arranged in the respective first and second channel, a control unit configured to continuously compare the flow of said first component in said first channel the flow of said second component in said second channel. Berg discloses a system with a flow meter (#50) arranged in a channel, a control unit (#28) configured to continuously monitor the flow of a first component in said channel (Paragraph 0060). At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a flow meter arranged in the respective first and second channel, the control unit configured to continuously compare the flow of said first component in said first channel the flow of said second component in said second channel. The motivation would have been to monitor the system. 
Furthermore, Faulkner as modified (See above paragraph) does not explicitly teach wherein the control unit further is configured to maintain a pre-defined volume ratio between the first component and the second component by controlling the pumps individually, based on the comparison of the flows and in such a way that a deviation from the pre-defined volume ratio is below a pre-determined first threshold. However, Faulker discloses in paragraph 0074 that the pumps are controlled to achieve a desired volumetric ratio. Paragraph 0066 discloses that the flow is calibrated to achieve the desired ratio. Paragraph 0124 discloses a control unit is configured to dispense amounts of components based on user input, preset configurations or custom configurations. Therefore, one of ordinary skill in the art at the time of the effective filing date of the invention would configure the control unit to maintain a pre-defined volume ratio between the first component and the second component by controlling the pumps individually, based on the comparison of the flows and in such a way that a deviation from the pre-defined volume ratio is below a pre-determined first threshold to obtained a desired volumetric ratio. At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to configure the control unit to maintain a pre-defined volume ratio between the first component and the second component by controlling the pumps individually, based on the comparison of the flows and in 
As to Claim 8, Faulkner discloses the invention of Claim 7 (Refer to Claim 7 discussion). Faulkner also discloses wherein the control unit further is configured to also control the pumps according to a set-point of the flow of the components, wherein the system further comprises means for monitoring a parameter related to the operation of the respective pump, wherein the control unit is further configured to adjust the set-point of the flow when at least one of the monitored parameters coincide with a pre-determined second threshold (Paragraph 0066, 0079, 0080, 0086, 0092).
As to Claim 10, Faulkner discloses the invention of Claim 7 (Refer to Claim 7 discussion). Faulkner also discloses wherein the system further comprises pressure sensors arranged in the respective channel and arranged to continuously measure the pressure in the respective channel (Paragraph 0066, 0074, 0079, 0080, 0086, 0092).
As to Claim 11, Faulkner discloses the invention of Claim 10 (Refer to Claim 10 discussion). Faulkner also discloses wherein the control unit is configured to detect a first fault in the system if the pressure which is measured in any of the channels exceeds a pre-determined third threshold (Paragraph 0066, 0079, 0080, 0086, 0092).
As to Claim 12, Faulkner discloses the invention of Claim 10 (Refer to Claim 10 discussion). Faulkner also discloses wherein the control unit is further configured to detect a second fault in the system if the pressure which is measured in any of the channels during a pre-determined time interval increases above a pre-determined fourth threshold at the same time as the flow measured in the same channel is essentially constant or is decreasing (Paragraph 0066, 0079, 0080, 0086, 0092).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN J TOLEDO-DURAN whose telephone number is (571)270-7501.  The examiner can normally be reached on Monday through Friday: 9:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDWIN J TOLEDO-DURAN/             Primary Examiner, Art Unit 3678